El Juez Presidente Señor Travieso
emitió la opinión del tribunal.
Alegando que desde abril 21 de 1943 es dueña, y como tal estaba en posesión quieta y'pacífica de un solar de 325 metros cuadrados, Teresa Martínez Pacheco radicó demanda de injunction para recobrar la posesión contra Lorenzo Mar-tínez. En la demanda radicada el 13 de diciembre de 1945, la demandante alega que en diciembre 8 de 1945, encontrán-dose ella en posesión del solar, el demandado penetró en la finca violentamente, después de haber derribado la verja que separaba la casa de la demandante de la que ocupa el de-mandado; que éste construyó otra verja más adentro sobre el terreno de la demandante, ocupando así una faja de te-rreno que mide un metro cuarenta centímetros de frente por nueve metros y sesenta centímetros de fondo; que la demandante requirió al demandado para que desocupase dicha faja de terreno, negándose a ello el demandado; que la demandante carece de otro remedio legal adecuado y que *205sufrirá daños irreparables de no concedérsele el injunction que solicita.
Contestó el demandado negando específicamente los lie-dios alegados en la demanda y alegando en contrario que la faja de terreno en controversia lia formado parte siempre del solar donde radica la casa del demandado; que desde que compró la propiedad, hace alrededor de dos años está en posesión de dicho terreno; que la demandante le ofreció comprar el terreno que hoy reclama; que nunca tomó po-sesión violentamente; y que si la demandante se considera con algún derecho, el remedio solicitado no es el procedente. Como defensas especiales alegó que la demanda no aduce hechos suficientes para constituir una buena causa de ac-ción; que la finca que describe la demandante en su de-manda con una cabida de 325 metros cuadrados sólo tiene 306 metros cuadrados, habiendo una diferencia de diecinueve metros cuadrados, la que es mayor que la superficie de la faja de terreno reclamada, la cual, según se describe, incluye un área de 13 metros y 44 decímetros cuadrados y que la'de-mandante tuvo que ceder un pedazo de terreno en la parte del frente de su solar para la construcción de una calle y acera y ahora pretende compensar dicha pérdida con el te-rreno en el fondo del solar. Celebrada la vista, la corte a quo dictó sentencia declarando con lugar la demanda.
No conforme con esta sentencia, apeló el demandado imputando a la corte a quo la comisión de siete errores. El primero, segundo, tercero, quinto y séptimo los discutiremos conjuntamente porque versan sobre la misma materia,' a saber, que cometió error la corte inferior al apreciar la prueba y concluir que la demandante estuvo en la posesión de la faja de terreno objeto de este caso, desde el 21 de abril de 1943.
La prueba ofrecida por la demandante tendió a> demos-trar, en síntesis, que ella ha estado en la posesión continua e ininterrumpida de la faja de terreno en cuestión desde el *20621 de abril de 1943; que existía un murito de concreto en-tre la finca de ella y la del demandado marcando la colindan-cia; que el demandado destruyó dicho murito de concreto el 8 de diciembre de 1945, penetrando y tomando posesión violentamente de la faja de terreno; y que dicho terreno forma parte de la finca de su propiedad. La' ofrecida por el demandado tendió a demostrar que la faja de terreno objeto de esta acción ha sido siempre parte de su propiedad, te-niendo siempre su posesión; que el murito de concreto no estaba allí con el propósito de marcar la colindancia entre su finca y la de la demandante sino porque sostenía el te-rreno alto de la faja en controversia en evitación de la ero-sión del mismo hacia el resto del terreno en declive; y que destruyó el murito de concreto porque éste se había deterio-rado en tal forma que no prestaba el servicio para el cual fué construido. Negó que la demandante tuviese nunca la posesión de la faja de terreno o que le perteneciese.
La corte a quo, dirimiendo el conflicto existente en la prueba, resolvió que “resultando como resulta de la eviden-cia que la demandante ha estado en posesión de la pequeña parcela a que nos hemos referido, dentro de un año inmedia-tamente a la radicación de la demanda, y que el demandado la ha despojado de la misma, procede una sentencia decla-rando con lugar la demanda.” La prueba fué contradicto-ria y el juez sentenciador, dió entero crédito a aquélla ofre-cida por la demandante. ' La actuación de la corte a quo ajustándose a la prueba, de que la demandante estuvo en la posesión material del terreno dentro del año anterior a la radicación de la demanda, debe sostenerse cuando no se de-muestra que al dirimir el conflicto en la prueba dicha corte actuó movida por pasión, prejuicio o parcialidad o que co-metió error manifiesto.
 En su cuarto señalamiento el apelante alega que se cometió error “al no admitir como evidencia la certificación del registro de la propiedad ofrecida por el demandado, *207en donde consta qué la propiedad de la demandante mide al-rededor de 309 metros cuadrados y no 325 metros cuadra-dos como alega en la demanda.”
El demandado, al ofrecer este documento en evidencia, se proponía demostrar que la demandante era propietaria,' de acuerdo con dicta certificación, de una porción de terreno menor que la que se describió en la demanda. Si hubiese sido admitida, la corte a quo tenía que entrar a considerar el derecho de propiedad y los títulos de las partes. En un procedimiento de injunction para recobrar la posesión, no pueden discutirse cuestiones de título, solamente puede dis-cutirse y resolverse el hecho de la posesión y no el derecho a la misma. Fernández v. González, 41 D.P.R. 726; Manrique v. Alvarez, 58 D.P.R. 74. Sobre este particular, en el caso de Gómez v. López, 55 D.P.R. 813, 819, dijimos lo si-guiente :
“Claro es que siendo las cuestiones anteriormente indicadas las únicas a resolver dentro de un procedimiento de injunction para recobrar o retener la posesión, cualquier evidencia, así documental como oral, tendente a probar título o derecho de posesión en uno u otro litigante, es inadmisible, por irrelevante, pues es la determi-nación de la tenencia o posesión real como cuestión de hecho el único propósito de este procedimiento.”
No se ha cometido el error señalado.
En su último señalamiento se queja el demandado de la resolución de la corte negando la inspección ocular por él solicitada.
La concesión de una inspección ocular dencansa en la sana discreción del tribunal, y a menos que se demuestre perjuicio sustancial, su resolución no será alterada por este Tribunal. Jiménez v. Fletcher, 67 D.P.R. 165.

Procede confirmar la sentencia.